Exhibit 10.1 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended, modified, supplemented or restated, this “ Agreement ”) dated as of June 30, 2014 (the “ Effective Date ”) among OXFORD FINANCE LLC, a Delaware limited liability company with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (“ Oxford ”), as collateral agent (in such capacity, “ Collateral Agent ”), the Lenders listed on Schedule hereof or otherwise a party hereto from time to time including Oxford in its capacity as a Lender (each a “ Lender ” and collectively, the “ Lenders ”), and SOPHIRIS BIO INC. , a corporation amalgamated under the Business Corporations Act (British Columbia), with offices located at 1258 Prospect Street, La Jolla, CA 92037 (“ Parent ”), SOPHIRIS BIO CORP., a Delaware corporation, with offices located at 1258 Prospect Street, La Jolla, CA 92037 (“ Sophiris US ”), and SOPHIRIS BIO HOLDING CORP., a Delaware corporation, with offices located at 1258 Prospect Street, La Jolla, CA 92037 (“ Sophiris Holding ”) (Parent, Sophiris US and Sophiris Holding, individually and collectively, jointly and severally, “ Borrower ”), provides the terms on which the Lenders shall lend to Borrower and Borrower shall repay the Lenders. The parties agree as follows: 1. ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed in accordance with GAAP. Calculations and determinations must be made in accordance with GAAP. Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section13. All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein. All references to “ Dollars ” or “
